Citation Nr: 9915778	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as a heart murmur.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a heart disability, claimed as a 
heart murmur.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  He was sent a 
statement of the case and responded with a timely VA Form 9 
substantive appeal.  He was also afforded a September 1997 
hearing before a RO hearing officer, and an April 1999 
hearing before a traveling member of the Board.  This claim 
was originally presented to the Board in February 1998, at 
which time it was remanded for a travel board hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a heart disability, 
which he describes as a heart murmur.  Private medical 
evidence also diagnoses the veteran with hypertension.  At 
his April 1999 travel Board hearing, the veteran identified 
for the first time several more sources of medical records 
which have not yet been obtained.  Specifically, he stated he 
has recently begun seeking cardiovascular treatment at the 
Columbia VA medical center, and also recently visited the 
emergency room at "Lake City hospital," a private facility, 
for a cardiovascular disability.  The U. S. Court of Appeals 
for Veterans Claims (Court) has held that VA treatment 
records pertaining to the period prior to a Board decision 
are constructively deemed to be before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Because the veteran's 
statements raise questions as to whether all relevant VA 
medical records have been associated with the claims folder, 
further development of this claim is necessary.  The Court 
has also held that the VA has a duty to inform the veteran of 
the evidence necessary to complete his application.  38 
U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In the present case, the VA has been placed 
on notice that relevant evidence in support of the veteran's 
claim for service connection for a heart disability is 
ostensibly available, and this should be obtained.  

Finally, the veteran stated at his April 1999 Board hearing 
that he has recently resumed treatment with Dr. Albert Mims 
for a variety of disabilities, including any and all 
cardiovascular disorders.  To the RO's credit, it did seek 
the veteran's medical treatment records from Dr. Mims in 
August 1996, when the veteran first filed his claim, and such 
records were obtained.  Nevertheless, the veteran has 
indicated the existence of additional records subsequent to 
that initial records request.  These must be obtained and 
associated with the claims folder.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment, both VA 
and private, are associated with the 
claims folder.  Specifically, the RO must 
contact the veteran and request the 
location and address of the "Lake City 
hospital" wherein the veteran was 
recently treated for a cardiovascular 
emergency.  After the appropriate medical 
records release forms are signed and 
returned by the veteran, such records 
must be obtained.  The RO must also 
contact the Columbia VA medical center 
and request the veteran's treatment 
records from that facility.  Finally, the 
RO must contact Dr. Alfred Mims and 
request any recent medical records not 
obtained in August 1996.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claim.  Any additional 
development subsequently justified by the 
record but not delineated here should 
also be accomplished.  If the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


